                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW MEXICO


In re: Safe Site Youth Development, Inc.                Case No. 19-10282 T11
       EIN: XX-XXXXXXX
       Debtor.

              NOTICE OF ERRATA ON JUDITH SELIGMAN’S EXHIBIT LIST

          COMES NOW, Judith Seligman, Creditor Claim 6, by her undersigned counsel and files

this Notice of Errata to correct the Exhibit List filed on February 10, 2020 in the above captioned

matter. Following a review of the filed exhibits, it appears that Exhibit G – Payments to Judith

Seligman by Safe Site did not upload.

          This Notice serves to correct the failure to upload Exhibit G, which is attached to this

Errata.

                                                Respectfully Submitted,

                                                ROYBAL-MACK & CORDOVA, P.C.

                                                /s/ Amelia P. Nelson Electronically filed 2/12/2020
                                                AMELIA P. NELSON
                                                Attorneys for Judith Seligman and Lissa Guzman
                                                1121 4th Street NW, Suite 1D
                                                Albuquerque, NM 87102
                                                Telephone: (505) 288-3500
                                                Email: amelia@roybalmacklaw.com


                                   CERTIFICATE OF SERVICE

In accordance with NM LBR 9036-1 and Fed.R.Civ.P. 5(b)(3)), this certifies that service of the
foregoing will be made on this 12th day of February 2020, via the notice transmission facilities of
the case management and electric filing systems of the Bankruptcy Court, to all parties that have
filed for electronic notice.

/s/ Amelia P. Nelson filed Electronically 2/12/2020
AMELIA P. NELSON




                                                  1
Case 19-10282-t11         Doc 162      Filed 02/12/20     Entered 02/12/20 12:52:51 Page 1 of 1
